  Case 21-04729           Doc 20    Filed 04/13/21 Entered 04/13/21 09:13:14           Desc Main
                                     Document     Page 1 of 10



                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

 In re:                                              )   Chapter 11 (Subchapter V)
                                                     )   (Joint Admin. Requested)
                                                     )
 CRAVE BRANDS, LLC,                                  )   Case No. 21-04729
                                                     )
 MEATHEAD RESTAURANTS, LLC,                          )   Case No. 21-04731
                                                     )
               Debtors.                              )   Hon. Timothy A. Barnes
                                                     )
                                                     )

                            DECLARATION OF STEVE KARFARIDIS

          I, Steve Karfaridis, declare as follows:

          1.       I am over the age of 21 years of age. This declaration is made upon my personal

knowledge, I am familiar with the facts stated herein, and if called upon to do so, I am competent

to and would testify as to the facts in open Court.

          2.       I am the manager of Crave Brands, LLC (“Crave”) and Meathead Restaurants, LLC

(“Meathead”, and with Crave, the “Debtors”) as of April 9, 2021. Lender (defined below) has

asserted that the Debtors’ bankruptcy filings were not properly authorized, and Lender has

purported to replace me as manager of the Debtors. The Debtors dispute Lender’s position.

          3.       On April 9, 2021, Crave filed for relief under Chapter 11 (subchapter V) of the

Bankruptcy Code in the United States Bankruptcy Court for the Northern District of Illinois in

case designated as Case No. 21-04729.

          4.       On April 9, 2021, Meathead filed for relief under Chapter 11 (subchapter V) of the

Bankruptcy Code in the United States Bankruptcy Court for the Northern District of Illinois in

case designated as Case No. 21-04731.

          About the Debtors



10111094.2
    Case 21-04729        Doc 20       Filed 04/13/21 Entered 04/13/21 09:13:14                   Desc Main
                                       Document     Page 2 of 10



        5.       Meathead operates twelve company-owned fast casual restaurants in Illinois and

Indiana.     In addition, there is one licensed restaurant.             A non-debtor affiliate, Meathead

Management, LLC, is the licensor. The ownership structure of the Meathead related entities is as

follows:


                                              Steve Karfardis
                                         Co-maker on LQD obligations


                          KW Restaurant Holdings, LLC, a single member LLC
                                    Co-maker on LQD obligations
                              Member interest owned by Steve Karfaridis


                                          Crave Brands, LLC
                                     Co-maker on LQD obligations
                        Member interests owned by KW Restaurant Holdings, LLC
                     (68%), Meathead Investments, LLC (25%), and others (7%) (All
                                           amounts rounded)


                          Meathead Restaurants, LLC, a single member LLC
                                     Co-maker on LQD obligations
                             Member interest owned by Crave Brands, LLC
                         Owns sole member interest in Meathead Franchising, LLC



        LQD Loan

        6.       On February 22, 2019, the Debtors, and Steve Karfaridis, KW Restaurant Holdings

Group, LLC, and Meathead Franchising, LLC, as borrowers, and LQD Business Finance Loan

Company,1 as lender (the “Lender”), executed that certain Loan Agreement (as thereafter

amended, the “Loan Agreement”) pursuant to which the Lender agreed to loan funds and extend




1
 Upon information and belief, LQD Business Finance Loan Company thereafter assigned its interests to an affiliate,
LQD Financial Corp.


10111094.2                                            -2-
  Case 21-04729       Doc 20     Filed 04/13/21 Entered 04/13/21 09:13:14               Desc Main
                                  Document     Page 3 of 10



financial accommodations to the Debtors and certain non-debtor borrowers (the borrowers under

the Loan Agreement shall collectively be referred to as the “Borrowers”).

        7.     Copies of the Loan Agreement and the subsequent amendments and forbearance

agreement are attached to the Debtors’ Motion to Use Cash Collateral and to Provide Adequate

Protection as Exhibits A through D.

        8.     The indebtedness described in the Loan Agreement matured on March 31, 2021.

The Debtors were not in payment default at maturity or at any other time. Moreover, the Debtors

were not in violation of any financial covenants at the time of maturity.

        9.     As of the Petition Date, the balance due to the Lender is $6,650,000.00 in principal

plus accrued interest at the rate of 17% per annum (the “LQD Indebtedness”).

        10.    To secure the Obligations (as defined in the Loan Agreement), each of the

Borrowers granted to the Lender a security interest in the “Collateral” (as defined in the Loan

Agreement).    To further secure the Obligations under the Loan Agreement, certain of the

Borrowers pledged to the Lender the “Pledged Stock” (as defined in the Loan Agreement”).

        11.    The Lender filed UCC-1 financing statements with the Delaware Secretary of

State’s Office against Crave Brands, LLC and Meatheads Restaurants, LLC (sic).

        12.    In these cases, Lender’s “Cash Collateral” consists of (a) the funds in the Fifth Third

Operating Account on the Petition Date, (b) the proceeds of the sale of all inventory on hand as of

the Petition Date, and (c) the expected ERC payment (as described below).

        13.    No other creditor holds or asserts an interest in the Cash Collateral.

        14.    The Debtors are developing a budget of expected cash receipts and expenditures

for the 13 weeks beginning on or about the Petition Date (the “Cash Budget”).




10111094.2                                      -3-
  Case 21-04729       Doc 20      Filed 04/13/21 Entered 04/13/21 09:13:14         Desc Main
                                   Document     Page 4 of 10



        COVID Related Programs

        15.    In 2020, Meathead received a total of $982,112 in a Paycheck Protection Program

loan from Fifth Third Bank (“PPP-1 Loan”). Meathead used the PPP-1 Loan proceeds to pay

authorized expenses throughout 2020. Meathead has applied for forgiveness of the PPP-1 Loan

and expects a favorable response in the coming weeks.

        16.    In 2021, Meathead received a total of $1,438,844.00 in Paycheck Protection

Program Second Draw loans from Fifth Third Bank (“PPP-2 Loan”). Meathead deposited the

PPP-2 Loan in an account at Chase Bank (the “Chase Bank Account”). The Lender does not hold

a lien or security interest in the Chase Bank Account or the funds located therein. In order to

preserve the future forgivability of the PPP-2 Loan, Meathead must abide by PPP-2 limitations on

permissible uses for the funds.

        17.    On or about March 4, 2021, Meathead submitted the appropriate paperwork for

payment of an Employee Retention Credit (“ERC”). The ERC is authorized by Section 2301 of

the Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”), as thereafter

amended. Upon information and belief, Meathead will receive a ERC payment of slightly under

$700,000 on or about June 1, 2021.

        18.    In 2020, Crave also received a COVID-19 Economic Injury Disaster Loan from the

U.S. Small Business Administration (the “EIDL Loan”) in the amount of $149,900. This is an

unsecured loan with a 20 year term that bears interest at 1 percent per annum. Monthly interest is

currently deferred under the program. Upon information and belief, at the present time, the law

does not permit the EIDL Loan to be forgiven.

        19.    An immediate and critical need exists for the Debtors to use the Cash Collateral,

consistent with the Cash Budget, for working capital purposes, payment of employees, other




10111094.2                                      -4-
  Case 21-04729       Doc 20      Filed 04/13/21 Entered 04/13/21 09:13:14             Desc Main
                                   Document     Page 5 of 10



general corporate purposes of the Debtor, and the satisfaction of costs and expenses of

administering these cases. The Debtors’ ability to operate through the use of the Cash Collateral

is vital to the Debtors and their effort to maximize the value of its assets. Absent entry of an order

authorizing the use of Cash Collateral, the Debtors’ estates and reorganization efforts will be

immediately and irreparably harmed.

        Payment of Employee Compensation

        20.     As of the Petition Date, Debtors have 75 full time and 86 part time employees (the

“Employees”).

        21.     As of the Petition Date, Debtors owed its Employees for employee compensation,

employee benefits, employee reimbursements, withholding and payroll taxes, accrued vacation

time, and related employee claims, including but not limited to the disbursement of tips collected

with bi-weekly payroll, and to pay to maintain various employee health plans, including, for

example, medical, vision, and dental insurance offered to full time employees for employer portion

and from payroll withholding for any portion paid by employees, all of which was earned by the

Employees within 180 days of the Petition Date (collectively, "Employee Compensation").

        22.     Debtors last by-weekly payroll expense totalled $162,330.66.

        23.     An itemized breakdown of these obligations on that payroll is attached as Exhibit

A to the Debtors’ Motion for an Order Authorizing Debtors to Pay Pre-Petition Wages and

Employee Benefits.

        24.     None of the employees will receive Employee Compensation for the pre-petition

period above $13,650.

        25.     There are three insiders that are also entitled to Employee Compensation. I have

an annual salary of $90,000. Michael Webb has an annual salary of $90,000. The compensation




10111094.2                                      -5-
  Case 21-04729           Doc 20   Filed 04/13/21 Entered 04/13/21 09:13:14          Desc Main
                                    Document     Page 6 of 10



for me and Mr. Webb was deferred for a period based on an agreement with the Debtors’ secured

creditor, but within the last month, Debtors’ secured creditor agreed to allow Meathead to pay a

portion of our compensation. In addition, my spouse, Jenn Williamson, the Director of Guest

Relations, Social Media, Catering/School Lunch sales program (positions she held at Meathead

prior to our marriage), is also employed by Meathead and is entitled to Employee Compensation.

I understand that none of these insiders will be paid for pre-petition Employee Compensation

greater than $13,650.

        26.    In order to operate their businesses and to manage their property it is necessary for

the Debtors to maintain employee stability, morale, and loyalty, and in order to sustain the work

ethic and effort of the

        27.    As a food service business, the Debtors’ Employees are essential to the success of

its business and providing the services its customers require to continue in business. Employees

have to serve customers, prepare food, and maintain and manage the Restaurants.

        28.    If the Debtors are not authorized to pay and honor the Employee Compensation as

requested herein, the Business and efforts to maximize the value of the Estate and creditor recovery

could be immediately and severely disrupted.

        Payment of Taxes

        29.    As of the Petition Date, Debtors owed taxes or fees state and local authorities

(collectively, with (i), and (ii), the "Taxes") payable to various governmental taxing and licensing

authorities (the "Taxing Authorities").

        30.    In particular, Debtors collect, withhold and incur Taxes, that include sales and use,

business and regulatory fees, and other taxes and fees. The Debtors are required to remit the sales

and use taxes collected in connection with the sale of goods at its stores to the applicable Taxing




10111094.2                                     -6-
  Case 21-04729        Doc 20     Filed 04/13/21 Entered 04/13/21 09:13:14           Desc Main
                                   Document     Page 7 of 10



Authorities (as that term is defined in the Motion) on a periodic basis in arrears. As the Taxes are

paid in arrears, the Debtors hold the funds for the Taxes for a period of time before remitting them

to the appropriate Taxing Authorities. Consequently, some of the Taxing Authorities were not

paid for all prepetition Taxes prior to the Petition Date.

        31.    Debtors have collected sales tax from its customers and are holding sales taxes that

will need to be paid to the state when due.

        32.    A list of the sales taxes currently owed by jurisdiction is attached to the Debtors’

Motion for an Order Authorizing Debtors to Pay Certain Prepetition Taxes as Exhibit A.

        33.    Many governmental authorities where the Debtors operate require that the Debtors

obtain a business license and pay corresponding occupational fees and/or fees associated with the

filing of an annual report with such jurisdictions.

        34.    In addition to the regular payment of sales tax, Debtors were paying certain accrued

sales taxes on a deferred basis in equal weekly installments of $4,971.01.

        35.    Paying the prepetition Taxes is essential to the Debtors’ ongoing business

operations. If the Debtors fail to pay Taxes, the Debtors’ would incur, and would be obligated

to pay, increased interest and significant penalties if it does not timely satisfy its ongoing tax

obligations for the prepetition period or thereafter.

        36.    The Debtors also believe that some of the Taxing Authorities may cause the Debtors

to be audited if the Taxes are not paid, which would divert attention from the reorganization

process.

        37.    Many Taxing Authorities and State agencies impose personal liability on the

officers and directors of collecting entities, such as the Debtors, for Taxes collected by those

entities that are not paid to the appropriate Taxing Authority. Thus, to the extent that any




10111094.2                                       -7-
  Case 21-04729       Doc 20     Filed 04/13/21 Entered 04/13/21 09:13:14            Desc Main
                                  Document     Page 8 of 10



prepetition Taxes are unpaid, the Debtors’ officers, managers, and members may be subject to

audits and/or lawsuits on account of nonpayment during the pendency of these chapter 11

cases. Such proceedings obviously would constitute a significant distraction for these

individuals at a time when they should be focused on the Debtors’ efforts in the Chapter 11

case.

        Gift Cards and Customer Loyalty Program

        38.    As of March 21, 2021, Meathead had issued pre-petition gift cards (the “Gift

Cards”) with an outstanding value of $115,773.

        39.    Meathead also has a customer loyalty program administered through a third-party

vendor, TapMango, which among other things provides rewards to customers for their past and

continued patronage of the Debtors’ business locations and certain free menu items for their

birthday, as well as additional marketing touches for our customers (with the Gift Cards, the

“Customer Programs”).

        40.    Customers with outstanding Gift Cards have the expectation that they will be able

to use those cards in the Debtors’ stores.

        41.    The Debtors’ brand and the customer’s loyalty would no doubt be damaged if

Debtors do not honor the Gift Cards far and that damage to the value of the enterprise would

far outweigh the value of the outstanding Gift Cards.

        42.    Customers that participate in our loyalty program have the expectation that they

will be able to continue to receive the rewards from the program.

        43.    Customer loyalty is hard won in the food service space, in which numerous,

national, regional, and local restaurants compete for the same customers in their communities. Part

of Debtors’ brand is built around this customer loyalty and the quality of customer service, part of




10111094.2                                     -8-
  Case 21-04729       Doc 20     Filed 04/13/21 Entered 04/13/21 09:13:14           Desc Main
                                  Document     Page 9 of 10



which is based on these Customer Programs. These Customer Programs are essential to the

ongoing business of the Debtors and the value of maintaining these programs will more than offset

costs associated therewith.

        Debtors’ Bank Accounts

        44.    Debtors have two pre-petition bank accounts (the “Prepetition Bank Accounts”).

        45.    The first one, the Fifth Third Operating Account, is maintained at Fifth Third Bank,

and used for all of Debtor’s general operating expense disbursements. As of the Petition Date, the

balance of the Fifth Third Operating Account was $84,634.24.

        46.    The second one, the Chase Bank Account, is located with JPMorgan Chase Bank

and is used as permissible for the proceeds of the Paycheck Protection Program loans. The second

draw loan from the PPP is currently on deposit in the Chase Bank Account. As of the Petition

Date, the balance of the Chase Bank Account was $1,444,402.03, of which $1,438,844.00 was

PPP loan proceeds.

        47.    Closing these Prepetition Bank Accounts and opening new bank accounts would be

disruptive to the business operations of Debtors.

        48.    Debtors also use business forms (including, but not limited to, letterhead, purchase

orders, invoices, and checks) existing immediately prior to the Petition Date.

        49.    The expense and delay of replacing all business forms would be wasteful and

inefficient.

        50.    If Debtors need to order new business forms during the course of these bankruptcy

cases, it will place a legend on the forms indicating “Debtor-in-Possession” or “DIP”.




10111094.2                                     -9-
Case 21-04729   Doc 20   Filed 04/13/21 Entered 04/13/21 09:13:14   Desc Main
                         Document      Page 10 of 10
